               Case:20-01947-jwb       Doc #:372 Filed: 10/20/2020         Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

In re:

BARFLY VENTURES, LLC, et al,1                           Case No.: 20-01947-jwb
                                                        Chapter 11
                      Debtors.                          Honorable James W. Boyd


              STIPULATION RESOLVING ADEQUATE ASSURANCE OBJECTION
                               OF GTW DEPOT, LLC

         NOW COMES GTW Depot, LLC, a Michigan limited liability company, by and through

its attorneys, Kreis, Enderle, Hudgins & Borsos, PC; the Debtors, Barfly Ventures, LLC, et al

(“Debtor”), by and through its attorney Elisabeth M. Von Eitzen (Warner Norcross + Judd LLP)

and hereby stipulate as follows:

         1.      GTW Depot, LLC (“GTW”) is landlord for Debtors’ 427 East Michigan,

Kalamazoo, Michigan restaurant site (“the Site”).

         2.      Debtor has entered into a sales agreement of substantially all assets of Debtor to a

Stalking Horse Bidder (“the Buyer”) with the intent to assign certain non-expired leases as the

Buyer may decide to assume prior to the closing date of the sale, including the Site.

         3.      GTW filed its Adequate Assurance Objection related to the Site on August 26,

2020.
             Case:20-01947-jwb       Doc #:372 Filed: 10/20/2020        Page 2 of 3



       4.      The Lease for the Site has a large yearly rental payment in addition to normal rent

which became due in October of 2020 and was initially not timely paid.

       5.      Debtor and/or Buyer subsequently made a payment of $21,999.34 on or about

October 14, 2020 which satisfied the yearly payment for 2020 referenced in paragraph 4.

       WHEREFORE, GTW, by and through its attorneys, Kreis, Enderle, Hudgins & Borsos,

P.C.; the Debtor, by and through its attorney Elisabeth M. Von Eitzen (Warner Norcross + Judd

LLP) and hereby stipulate as follows:

       A. Buyer will provide adequate assurance in the form of a security deposit to GTW equal

            to one month’s triple net rent for the Site, being $17,928.27, with GTW (“the

            Deposit”) paid on or before the closing date. Such payment will be applied to the

            seventh (7th) month lease payment at the Site subsequent to the Buyer assuming the

            lease, provided that no defaults have occurred on the lease for the Site prior to such

            time and that if any such monetary defaults occur, GTW may apply the Deposit

            towards curing any such default, in whole or in part.

       B. With the payment referenced in paragraph 5 and the payment of the Deposit to GTW,

            GTW’s request for adequate assurance is resolved and the objection withdrawn.



Dated: October 20, 2020                   Respectfully submitted,

                                          KREIS, ENDERLE, HUDGINS & BORSOS, P.C.
BUSINESS ADDRESS:
One Moorsbridge Road; PO Box 4010
Kalamazoo, Michigan 49003-4010            By: /s/ Nicholas J. Spigiel
Phone: (269) 324-3000                         Nicholas J. Spigiel (P73526)
E-Mail: nspigiel@kehb.com                     Attorney for: GTW Depot, LLC




                                                 2
            Case:20-01947-jwb    Doc #:372 Filed: 10/20/2020        Page 3 of 3




Dated: October 20, 2020


BUSINESS ADDRESS:                      WARNER NORCROSS + JUDD LLP
401 E. Michigan Ave., Ste. 200
Kalamazoo, MI 49007                    By: /s/ Elisabeth M. Von Eitzen
Phone: (269) 276-8118                      Elisabeth M. Von Eitzen
E-Mail: evoneitzen@wnj.com                 Attorney for: Barfly Ventures, LLC



Dated: October 20, 2020

BUSINESS ADDRESS:                         PAUL HASTINGS LLP
71 South Wacker Dr., 45th FL
Chicago, IL 60606
Phone: (312) 499-6000
Email: nathangimpel@paulhastings.com      By: /s/ Nathan Gimpel
                                                  Nathan Gimpel
                                                  Attorneys for Stalking Horse Bidder




                                             3
